IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

REGINALD ANTION BAKER,               NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D16-0787

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed June 6, 2016.

An appeal from an order of the Circuit Court for Jackson County.
Shonna Young Gay, Judge.

Reginald Antion Baker, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Jillian H. Reding, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

THOMAS, WETHERELL, and WINSOR, JJ., CONCUR.